Citation Nr: 0214114	
Decision Date: 10/10/02    Archive Date: 10/17/02

DOCKET NO.  98-07 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for chronic lymphedema with recurrent 
cellulitis of the right lower extremity, claimed to be the 
result of Department of Veterans Affairs (VA) treatment in 
July 1992.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel
INTRODUCTION

The veteran served on active duty from May 1962 to April 
1968.

When this case was previously before the Board of Veterans' 
Appeals (BVA or Board) in November 1999, it was remanded to 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York, for additional development.  The case 
is now before the Board for final appellate consideration.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The objective evidence of record indicates that is it at 
least as likely as not that the veteran's chronic lymphedema 
with recurrent cellulitis of the right lower extremity was 
caused by July 1992 VA surgery.


CONCLUSION OF LAW

The criteria for entitlement to compensation under 38 
U.S.C.A. § 1151 for chronic lymphedema with recurrent 
cellulitis of the right lower extremity due to VA treatment 
in July 1992 have been met.  38 U.S.C.A. §§ 1151, 5103, 
5103A, 5107 (West 1991 & Supp. 2001); 66 Fed. Reg. 45620-
45632 (August 29, 2001) (codified as amended at 38 C.F.R. § 
3.159); Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C.A. § 5100 et seq. 
(West Supp. 2002)) became law.  VA has also revised the 
provisions of 38 C.F.R. § 3.159 effective November 9, 2000, 
in view of the new statutory changes.  See 66 Fed. Reg. 
45,620-45,632 (August 29, 2001).  This law redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This law also eliminated the concept of a 
well-grounded claim and superseded the decision of the United 
States Court of Appeals for Veterans Claims (Court) in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton 
v. Gober, 14 Vet. App. 174 (2000) (per curiam order), which 
had held that VA could not assist in the development of a 
claim that was not well-grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA, § 7(a), 114 Stat. 
at 2099-2100; see also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

The Board finds that VA's duties have been fulfilled in the 
instant case.  Here, the RO has associated all of the 
veteran's available post-service VA medical records with the 
claims file.  In addition, the RO advised the veteran of the 
evidence necessary to substantiate his claim by the March 
1998 Statement of the Case (SOC) and a Supplemental Statement 
of the Case (SSOC) dated in February 2001.  The Board notes 
that the VCAA made no change in the statutory or regulatory 
criteria which govern the criteria for compensation under 
section 1151.  In addition, the SOC and SSOC indicated that 
VA would request any pertinent medical records identified by 
the veteran.  Correspondence to the veteran dated in December 
1999 requested that he submit provide information and a 
release form so VA could obtain evidence from a medical 
doctor the veteran identified during a Travel Board hearing 
chaired by the undersigned Board member.  Correspondence from 
the veteran received in April 2000 provided the names of two 
VA medical doctors.  The Board notes that the RO then 
obtained additional VA treatment records and that the claims 
file contains medical records from each of the identified VA 
medical doctors.  In light of the foregoing, the Board finds 
that the veteran was generally kept apprised of what he must 
show to prevail in his claim, what information and evidence 
he is responsible for, and what evidence VA must secure.  
Therefore, there is no further duty to notify.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Board further notes that the instant Board decision 
grants the benefit sought.  To delay the veteran's receipt of 
the benefit for additional development or notification would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided); Wensch v. Principi, 15 Vet. App. 
362, 368 (2001) (when there is extensive factual development 
in a case, reflected both in the record on appeal and the 
Board's decision, which indicates no reasonable possibility 
that any further assistance would aid the appellant in 
substantiating his claim, this Court has concluded that the 
VCAA does not apply).  Thus, regarding the veteran's claim 
for compensation under sectio 1151, the Board finds that the 
duty to assist and duty to notify provisions of the VCAA have 
been fulfilled, to include the revised regulatory provisions 
38 C.F.R. § 3.159.  No additional assistance or notification 
to the veteran regarding the issue is required based on the 
facts of the instant case.  

For the reasons stated above, the Board has found that VA's 
duties under the VCAA have been fulfilled regarding the 
veteran's claim.  Further, the RO considered all of the 
relevant evidence of record and all of the applicable law and 
regulations when it adjudicated the claim below, and the 
Board will do the same.  As such, there has been no prejudice 
to the veteran that would warrant a remand, and the veteran's 
procedural rights have not been abridged.  Bernard v. Brown, 
4 Vet. App. 384 (1993).
Factual Background

In various pieces of correspondence, during a VA examination 
and a VA hearing before the undersigned Board member, the 
veteran has alleged that he now suffers from cellulitis of 
the right groin area due to July 1992 VA surgical treatment 
of swelling in the right groin.  He contends that he never 
had problems with his right leg prior to the surgery.

Regarding post-service medical evidence, the veteran's claims 
file contains VA post-service medical records, which will be 
addressed as pertinent.  Dela Cruz v. Principi, 15 Vet. App. 
143, 148-49 (2001) (a discussion of all evidence by the Board 
is not required when the Board has supported its decision 
with thorough reasons and bases regarding the relevant 
evidence).

A July 1992 VA operation report provides that the veteran 
presented to the ER with complaints of tenderness and 
swelling in the right groin.  Although the veteran's 
admission diagnosis was lymphadenopathy, an incarcerated 
right inguinal hernia could not be ruled out and surgical 
right groin exploration was conducted.  Surgery reveled a 
matted cluster of edematous, very dense, somewhat swollen 
lymph nodes which were excised.  A small bleeding arteriole 
was encountered and controlled.  The matted cluster of lymph 
node was sent for gram stain cultures and permanent 
pathology.  The operation report sets forth a preoperative 
diagnosis of incarcerated right inguinal hernia and operative 
diagnosis of right groin adenopathy.  The operation was 
identified as right groin exploration and excision of groin 
adenopathy and evacuation of hematoma.  

A July 1992 VA discharge summary provides that the veteran's 
lymph node culture tested positive for strep viridans and 
reviews the resulting treatment.  Additional VA medical 
records show that in August 1992 the veteran began to develop 
swelling in the right groin that began to drain.  The veteran 
was hospitalized for two weeks and the pertinent diagnosis 
was right inguinal abscess, Staphylococcus aureus.  In April 
1993, the veteran developed swelling of the right lower 
extremity and was hospitalized from the ER.  On physical 
examination, the veteran's right leg showed +2 edema to the 
knee with erythema around the ankle.  The veteran was treated 
for cellulitis and at the time of discharge there was no 
discernable erythema but most of the swelling remained.  The 
final pertinent diagnosis was cellulitis of the right leg.  A 
February 1996 report indicates that the veteran was admitted 
for cellulitis of the left leg.  An October 1997 VA medical 
record provides a pertinent diagnosis of recurrent 
lymphangitis of the right leg.  

The report of a September 2000 VA examination of the veins 
and arteries provides that the veteran's service medical 
records and post-service treatment records were available, 
and the examiner set forth a review of pertinent findings.  
The examiner observed that since the July 1992 operation, the 
veteran had experienced chronic swelling and aching of the 
right lower extremity that had been diagnosed as chronic 
lymphedema, and had been hospitalized three times for acute 
flare-ups of the swelling with associated pain, redness and 
fever diagnosed as cellulitis requiring intravenous 
antibiotics, with the last hospitalization in 1997.  Results 
of the current physical examination were provided.  The right 
leg showed no signs of cellulitis or acute dermatitis, with 
nonpitting edema.  The right leg was two inches larger than 
the left leg.  The diagnosis was 1)  chronic secondary 
lymphedema of the right lower extremity, a sequela of the 
surgical excision of the right inguinal lymph nodes; 2) 
cellulitis is a complication of lymphedema and cellulitis 
episodes are usually caused by streptococcus and occasionally 
by staphylococcus infection; and 3) the portal of entry in 
causing the veteran's episodes of cellulitis was probably 
interdigital fungus infection; the veteran did not have 
current cellulitis, with past episodes of cellulitis most 
likely being incurred or aggravated by the lymphedema.  

The report of a September 2000 VA skin examination provides 
that the veteran's claims file and inpatient chart were 
reviewed prior to the examination.  Although the veteran's 
pertinent complaints were not relevant to the instant claim, 
physical examination of the right lower limb revealed chronic 
lymphedema.  




Legal Analysis

The provisions of 38 U.S.C.A. § 1151 provide that where any 
veteran shall have suffered an injury, or an aggravation of 
any injury, as a result of hospitalization, medical or 
surgical treatment, not the result of such veteran's own 
willful misconduct, and such injury or aggravation results in 
additional disability to or death of the veteran, disability 
or death compensation shall be awarded in the same manner as 
if such disability or death were service connected.

In Brown v. Gardner, 115 S. Ct. 552 (1994), the United States 
Supreme Court held that VA's interpretation of 38 U.S.C.A. § 
1151 as encompassing only additional disability resulting 
from VA negligence or from accidents during treatment was 
unduly narrow and was not consistent with the plain language 
of the statute.  The Supreme Court found that the statutory 
language of 38 U.S.C.A. § 1151 simply required a causal 
connection between VA hospitalization and additional 
disability, and that there need be no identification of 
"fault" on the part of VA.

However, the Supreme Court further held that not every 
"additional disability" was compensable.  The Supreme Court 
did not intend to cast any doubt on the regulations insofar 
as they excluded coverage for incidents of a disease's or 
injury's natural progression, occurring after the date of 
treatment.  Gardner, 115 S. Ct. at 556 n.3.  In sum, the 
Supreme Court found that the statutory language of 38 
U.S.C.A. § 1151 simply required a causal connection between 
VA medical treatment and additional disability but that not 
every additional disability is compensable.

On March 16, 1995, amended VA regulations were published to 
conform with the Supreme Court's decision.  The regulations 
provided that it was necessary to show that the additional 
disability was actually the result of the disease or injury 
or an aggravation of an existing disease or injury and not 
merely coincidental therewith. 38 C.F.R. § 3.358(c)(1).  The 
mere fact that aggravation occurred is not sufficient to 
warrant compensation in the absence of proof that it was the 
result of training, hospitalization, medical or surgical 
treatment, or examination.  38 C.F.R. § 3.358(c)(2).  
Compensation is not payable for the necessary consequences of 
treatment or examination, which are those consequences which 
are certain to result from, or were intended to result from 
the treatment or examination administered.  38 C.F.R. § 
3.358(c)(3).  Compensation is also not payable for the 
continuance or natural progress of the disease or injury for 
which the treatment was authorized.  38 C.F.R. § 3.358(b)(2).

Effective October 1, 1997, 38 U.S.C.A. § 1151, relating to 
benefits for persons disabled by VA treatment or vocational 
rehabilitation, was amended by Congress.  See Section 422(a) 
of PL 104-204.  The purpose of the amendment is, in effect, 
to overrule the Supreme Court's decision in Gardner, which 
held that no showing of negligence is necessary for recovery 
under § 1151.  However, that amendment to 38 U.S.C.A. § 1151 
does not apply in this case because the veteran filed his 
claim for compensation under 38 U.S.C.A. § 1151 prior to 
October 1, 1997.  See VAOPGCPREC No. 40-97 (Dec. 31, 1997).  
All 1151 claims, such as the veteran's claim, which were 
filed before October 1, 1997, must be adjudicated under the 
statutory provisions in effect when Gardner was reviewed by 
the Supreme Court, and under the regulatory provisions 
promulgated by the VA on March 16, 1995.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 C.F.R. § 3.102 (2001).

Based on a thorough review of the record, the Board finds 
that the evidence indicates that it is at least as likely as 
not that the July 1992 VA surgery resulted in chronic 
lymphedema with recurrent cellulitis of the right lower 
extremity.  In this regard, the Board observes that it is the 
Board's responsibility to determine the probative weight of 
evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) 
("It is the responsibility of the BVA to assess the 
credibility and weight to be given the evidence") (citing 
Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  See also 
Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (the 
probative value of medical evidence is based on the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion the physician reaches; as is true of 
any evidence, the credibility and weight to be attached to 
medical opinions are within the province of the Board).

The Board finds the report of a September 2000 VA examination 
to be significant.  It is based on a review of the veteran's 
records and current examination.  The examiner links the 
veteran's chronic secondary lymphedema of the right lower 
extremity to his surgical excision of the right inguinal 
lymph nodes.  The examiner also states that the veteran's 
cellulitis is a complication of lymphedema and that the 
veteran's past episodes of cellulitis were most likely 
incurred or aggravated by the lymphedema.  While the 
examiner's opinion identifies a chain of causation, as 
opposed to a single causal effect, it nevertheless indicates 
that it is at least as likely as not that the July 1992 VA 
surgery resulted in chronic lymphedema with recurrent 
cellulitis of the right lower extremity.

The Board recognizes that the September 2000 VA examiner also 
found that the veteran did not have current cellulitis.  
However, it is evident that the veteran has chronic 
lymphedema and a history of recurrent cellulitis of the right 
lower extremity, and the examiner opined that the veteran's 
lymphedema was due to the treatment in question and had 
resulted in recurrent episodes of cellulitis.  The September 
2000 VA skin examination also revealed chronic lymphedema, 
and the veteran's treatment records show objective evidence 
of recurrent cellulitis.

The only competent opinion of record supports the veteran's 
claim.  In light of the foregoing, the Board finds that the 
veteran is entitled to compensation under the provisions of 
38 U.S.C.A. § 1151 for chronic lymphedema with recurrent 
cellulitis of the right lower extremity, secondary to VA 
treatment in July 1992.  







ORDER

Compensation under the provisions of 38 U.S.C.A. § 1151 for 
chronic lymphedema with recurrent cellulitis of the right 
lower extremity of the groin area, secondary to VA treatment 
in July 1992, is granted.


		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

